 

es

 

 

 

Case 7:19-cr-00024-MFU Document 332 Filed 05/24/21 Page 1of2 Pageid#: 1168

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
UNITED STATES OF AMERICA ) Criminal No. 7:19-cr-00024
Vv. ) PETITION FOR WRIT OF HABEAS
} CORPUS AD TESTIFICANDUM
NORA LATRIECE HARPER, ETAL. )

Comes now, Kari K. Munro, Assistant United States Attorney for the Western District of
Virginia, and informs the Court that one ASHLEY NICOLE BRYANT, is incarcerated in the
Western Virginia Regional Jail, and that ASHLEY NICOLE BRYANT is a necessary witness
before the United States District Court for the Western District of Virginia, at Roanoke, Virginia,
scheduled for trial at 9:30 am on June 2-10, 2021,

WHEREFORE, your petitioner prays an Order of this Court directing the Honorable
Thomas L, Foster, United States Marshal, Roanoke, Virginia, to produce the body of the said
ASHLEY NICOLE BRYANT that shé may appear and testify before the United States District
Court for the Western District of Virginia, at Roanoke, Virginia, on June 2-10, 2021, at 9:30 am.

Dated: May 20, 2021 s/Kari K, Munro

Assistant United States Attorney
HERES EKEKE RE SOK EE eS a kh EE a a ER
TO: Warden, Western Virginia Regional Jail, 5885 West River Road, Salem, VA 24153,
Telephone: (540) 378-3700

IN THE EVENT THIS INMATE IS TO BE TRANSFERRED TO ANOTHER FACILITY BEFORE THE
REQUESTED DATE OF APPEARANCE, PLEASE NOTIFY THE ASSISTANT U.S. ATTORNEY LISTED
ABOVE AT (540) 857-2250.

GREETINGS:

WE COMMAND YOU that you surrender the body of ASHLEY NICOLE BRYANT,
detained in the Western Virginia Regional Jail, under your custody as it is said, to the United
States Marshal for the Western District of Virginia, or one of his Deputies, or any other
authorized United States Marshal, to the end that her body will be before the United States
District Court for the Western District of Virginia, at Roanoke, Virginia, on June 2-10, 2021, at
9:30 am, or at such other time or times as the District Court may direct.

pa

UNITED STATES DISTRICT JUDGE

ENTER: This 2! “day of May, 2021.

 

Page | of 2
Case 7:19-cr-00024-MFU Document 332 Filed 05/24/21 Page 2of2 Pageid#: 1169

TO THE UNITED STATES MARSHAL FOR THE WESTERN DISTRICT OF
VIRGINIA, OR ANY AUTHORIZED UNITED STATES MARSHAL:

TO EXECUTE:

WE COMMAND that you proceed to the Western Virginia Regional Jail, and remove
therefrom the body of ASHLEY NICOLE BRYANT and produce her under safe and secure
conduct before the United States District Court for the Western District of Virginia, at Roanoke,
Virginia, on June 2-10, 2021, at 9:30 am, or at such other time or times as the District Court may

direct; and upon completion of her testimony, return the said ASHLEY NICOLE BRYANT to
the Western Virginia Regional Jail.

JULIA C. DUDLEY
CLERK OF COURT

wv OS

 

 

 

 

Deputy Clerk
CUSTODY ASSUMED:
EXECUTED this day of 5
BY:
United States Marshal/Deputy or any
Law Enforcement Officer
RETURNED:
EXECUTED this day of ‘
BY:
United States Marshal/Deputy or any
Law Enforcement Officer
SENTENCED STATE PRISONER: Yes: No:

Page 2 of 2

Bi
